United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41383
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTONIO LOPEZ, also known as
Jose Perez-Perez, also known as
Marco Antonio Perez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 1:01-CR-334-ALL
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.


PER CURIAM:*

     The Federal Public Defender appointed to represent Antonio

Lopez has moved to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Lopez has filed a

response to counsel’s motion to withdraw wherein he raises issues

including an allegation of ineffective assistance of counsel.

     Our independent review of the brief, Lopez’s response, and

the record discloses no nonfrivolous issues for appeal.       We

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41383
                                -2-

decline to address Lopez’s allegations of ineffective assistance

of counsel, without prejudice to Lopez’s right to assert such

claims in a motion pursuant to 28 U.S.C. § 2255.   See United

States v. Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

appeal is DISMISSED.   See 5TH CIR. R. 42.2.